Citation Nr: 9919566	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-39 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




REMAND

The appellant had more than 30 years of active service with 
his final period of service from May 1989 to June 1993.  This 
matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal as a result of a rating 
decision in February 1994, by the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).

In May 1998, the Board denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
back disorder.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) and by an order dated in November 
1998, the Court vacated the May 1998 Board decision and 
remanded the case to the Board for readjudication consistent 
with a Joint Motion For Remand.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court held in Fenderson, 
in pertinent part, that the RO had never properly provided 
the appellant with a statement of the case concerning an 
issue, as the document addressing that issue "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  

The Court noted in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that "at the time of an initial 
rating 'separate ratings can be assigned for separate periods 
of time based on facts found', 
a practice known as 'staged' ratings. . . ."  Id.  The Board 
has further recharacterized the issue so that "staged" 
ratings may be considered in this case.

Therefore, in accordance with the Joint Motion filed with the 
Court in November 1998, and in conjunction with Fenderson, 
this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1997, 
should be obtained and associated with 
the claims file. 

2.  The RO should schedule a VA 
orthopedic examination to determine the 
extent of the veteran's 
service-connected back disorder.  All 
indicated tests and studies should be 
accomplished, to include x-rays of the 
lumbosacral spine.  The examiner is 
requested to reconcile any conflicting 
findings with previous x-ray reports in 
the claims file.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and 
comment on the functional limitations, 
if any, caused by the veteran's service-
connected back disorder in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(1998).  It is requested that the 
examiner provide explicit responses to 
the following questions: 

(a)  Does the service-connected back 
disorder involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b)  Does the service-connected back 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
back disorder, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected back disorder, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected back disorder. 

(d)  The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected back disorder, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected back disorder.  
If the functional impairment created by 
the nonservice-connected problem can not 
be dissociated, the examiner should so 
indicate.  

(e)  The examiner should also comment on 
the presence or absence of the 
manifestations listed as rating criteria 
in 38 C.F.R. § 4.71a, Diagnostic Codes 
Diagnostic Codes 5292, 5293, and 5295 
(1998).  The examiner should state 
whether any limitation of the lumbar 
spine is slight, moderate, or severe.  
The examiner should specify whether 
there is additional 

limitation of motion due to pain, and 
the extent of such additional limitation 
of motion.  The examiner should comment 
of whether there is unilateral loss of 
lateral spine motion and whether there 
is muscle spasm on extreme forward 
bending.  

(f)  The claims file, to include the 
Joint Motion for Remand, the rating 
criteria under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295, and 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, must be made available to the 
examiner for review in conjunction with 
the examination.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  "If the 
[examination] report does not contain 
sufficient 

detail it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

5.  Thereafter, the RO should readjudicte 
the issue on appeal and provide the 
veteran and his representative a 
supplemental statement of the case.  The 
supplemental statement of the case should 
address the denial of an initial rating 
as discussed in Fenderson, to include 
consideration of "staged" ratings.  The 
supplemental statement of the case should 
also address whether the veteran's claim 
for an increased rating should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 

Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


